Opinion filed October 18,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00277-CR
                                                    __________
 
                          ROCHELLE
NICHOLE SIMON, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 385th District Court
 
                                                          Midland
County, Texas
 
                                                   Trial
Court Cause No. CR39969
 

 
                                            M
E M O R A N D U M   O P I N I O N
Rochelle
Nichole Simon has filed a notice of appeal from her conviction for possession
of a controlled substance.  Upon reviewing the file in this case, this court
notified appellant by letter dated September 24, 2012, that the trial court had
certified that appellant had no right of appeal and that appellant had waived her
right of appeal.  See Tex. R.
App. P. 25.2(a)(2), (d).  We requested that appellant respond on or
before October 2, 2012, and show grounds to continue the appeal.  We also notified
appellant that her notice of appeal was untimely, directed her to file a motion
for extension of time in this court, and informed her that the appeal may be
dismissed for want of jurisdiction.  Appellant has not responded or filed a
motion for extension.  We dismiss the appeal.
            The
papers on file in this court indicate that the sentence was imposed on August
16, 2012, and that the notice of appeal was filed on September 21, 2012. 
Pursuant to Tex. R. App. P. 26.2,
the notice of appeal was due to be filed within thirty days after the date the
sentence was imposed in open court.  The September 21, 2012 notice of appeal was
filed thirty-six days after sentencing.  We have received nothing indicating
that the notice of appeal was timely filed.  Furthermore, appellant did not file
a motion for extension of time as directed in this court’s letter and provided
for in Tex. R. App. P. 26.3. 
Rule 26.3 mandates that the notice of appeal and the motion for extension must
be filed within fifteen days after the deadline for filing the notice of
appeal.  Absent a timely notice of appeal or compliance with Rule 26.3, this
court lacks jurisdiction to entertain an appeal.  Slaton v. State, 981
S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519 (Tex.
Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App.
1993).  
            Moreover,
the trial court’s certification reflects that appellant has no right of appeal
and also that she waived her right of appeal.  Thus, even if appellant had
timely perfected an appeal, her appeal would have been prohibited by Rule 25.2,
which provides that an appellate court must dismiss an appeal without further
action when there is no certification showing that the defendant has the right
of appeal.  Rule 25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex.
Crim. App. 2006); see Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005).
            This
appeal is dismissed for want of jurisdiction.
            
                                                                                                PER
CURIAM
 
October 18, 2012
Do not publish. 
See Tex. R. App. P.
47.2(b). 
Panel[1]
consists of: Wright, C.J.,
McCall, J., and Hill.[2]




[1]Eric Kalenak, Justice, resigned effective September 3,
2012.  The justice position is vacant pending appointment of a successor by the
governor or until the next general election.  


 
[2]John G. Hill, Former Chief Justice, Court of Appeals,
2nd District of Texas at Fort Worth, sitting by assignment.